Order entered August 4, 1967, unanimously modified, on the facts and the law, to increase the sum awarded as temporary alimony and for the support of the *529child of the parties to $150 a week, the same to be in lieu of all other payments directed in the order to be paid by defendant, and, as so modified, affirmed, without costs and without disbursements. We have hitherto called attention to the fact that as regards payments for support the more desirable practice is to make an inclusive award of a specified sum rather than direct payments of indefinite amounts to third parties (Schine v. Schine, 28 A D 2d 976). While circumstances may occassionally appear where no other practical disposition can be made, the practice should be limited to such instances. Here the important item is for the fixed charges and the maintenance of a family home, owned jointly by the parties and now used exclusively by plaintiff. The extra amount above what was ordered at Special Term will enable plaintiff to meet her share of those charges, or at her option to provide other comparable accommodations. Concur — ■ Stevens, J. P., Steuer, Capozzoli, Tilzer and McNally, JJ.